279 F.2d 873
Oakley BARNETT, Petitioner,v.Paul JONES, Judge of the United States District Court for the Northern District of Ohio, Eastern Division, Respondent.
No. 14234.
United States Court of Appeals Sixth Circuit.
June 1, 1960.

Petition for writ of mandamus.
Spangenberg, Hasenflue & Shibley, Cleveland, Ohio, for petitioner.
Before CECIL, WEICK and O'SULLIVAN, Circuit Judges.
PER CURIAM.


1
Upon consideration of the Petition for Writ of Mandamus, it appearing to the Court that the District Judge did not abuse his discretion in transferring the case from the Eastern to the Western Division of the Northern District of Ohio,


2
It is ordered that said petition be denied.


3
Fannin, Admx. v. Jones, 6 Cir., 1956, 229 F.2d 368.